[Cite as State v. Thompson, 2021-Ohio-642.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              MARION COUNTY




STATE OF OHIO,
                                                        CASE NO. 9-20-19
       PLAINTIFF-APPELLEE,

       v.

DARIUS REGINALD THOMPSON,                               OPINION

       DEFENDANT-APPELLANT.



                 Appeal from Marion County Common Pleas Court
                           Trial Court No. 2011 CR 490

                         Judgment Reversed, Cause Remanded

                             Date of Decision: March 8, 2021



APPEARANCES:

        Dustin J. Redmond, Jr. for Appellant

        Nathan R. Heiser for Appellee
Case No. 9-20-19


WILLAMOWSKI, P.J.

       {¶1} Defendant-appellant Darius R. Thompson (“Thompson”) appeals the

judgment of the Marion County Court of Common Pleas, alleging that the trial court

did not have jurisdiction to resentence him over six years after he had completed his

term of community control. For the reasons set forth below, the judgment of the

trial court is reversed.

                              Facts and Procedural History

       {¶2} This case is about whether the trial court had jurisdiction to resentence

Thompson after his term of community control had been completed and terminated.

On September 1, 2011, the State issued a four count indictment filed in Trial Case

#11-CR-490, alleging that Thompson had committed violations of R.C.

2925.03(A)(2), R.C. 2907.322(A)(1), R.C. 2907.322(A)(5), R.C. 2907.323(A)(1),

and R.C. 2907.323(A)(3). Doc. 1. On December 20, 2011, Thompson pled guilty

to   violations   of   R.C.    2925.03(A)(2),   R.C.   2907.322(A)(5),    and   R.C.

2907.323(A)(3). Doc. 21.

       {¶3} On February 16, 2012, the trial court ordered Thompson to serve a two

year sentence on community control in Trial Case #11-CR-490. Doc. 21. He began

serving his community control sentence on March 5, 2012. Doc. 24. Two years

later, after Thompson had completed his sentence, the trial court issued a judgment

entry on March 13, 2014 that released Thompson from community control. Doc.

24. This judgment entry declared that Thompson was “released from Community

                                          -2-
Case No. 9-20-19


Control in the above entitled case wholly, fully, and completely forthwith.” Doc.

24. The trial court further ordered that Thompson “be restored to all rights of

citizenship * * *.” Doc. 24.

       {¶4} Subsequently, Thompson was imprisoned for a different offense in

another case. Doc. 27. Tr. 9. After his release in 2019, the trial court discovered

that it had failed to notify Thompson that he was required to register pursuant to

R.C. 2950.01, et seq., for the charges associated with Trial Case #11-CR-490. Doc.

27. The trial court failed to order Thompson to comply with this requirement during

the course of Trial Case #11-CR-490. Doc. 21, 24. In fact, the trial court made no

mention of this requirement in its February 16, 2012 sentencing entry or in its March

13, 2014 judgment entry that terminated Thompson’s term of community control.

Doc. 21, 24. See Doc. 27.

       {¶5} On February 6, 2020, the trial court sua sponte ordered Thompson to

appear for a hearing in Trial Case #11-CR-490 on March 12, 2020. Doc. 25. At

this hearing, the trial court requested that the parties submit briefs on the issue of

whether it had jurisdiction to resentence Thompson in Trial Case #11-CR-490 and

impose the requirements of R.C. 2950.01, et seq. Doc. 27. The State then filed a

brief that argued the trial court did not have jurisdiction to resentence Thompson.

Doc. 27. The State noted that

       [t]here is no indication that the Defendant was notified of his
       registration requirement and it is not included on the Judgment
       Entry of Sentencing. On March 13, 2014 the Defendant was

                                         -3-
Case No. 9-20-19


       released from Community Control Sanctions and this matter was
       closed.

Doc. 27. The State, agreeing with the arguments of the Defense, concluded that

Thompson’s sentence could not be changed to impose the requirements of R.C.

2950.01, et seq. Doc. 27.

       {¶6} Nonetheless, on May 4, 2020, the trial court held a resentencing hearing

for Thompson. Doc. 30. The following exchange occurred at this resentencing

hearing:

       [Trial court]: That’s my understanding of how this matter came
       to the attention of the Marion authorities is upon his release he
       was advised [of the requirements of R.C. 2950.01, et seq.] and I
       think that was news to Mr. Thompson.

       [Thompson]: Yeah, I didn’t—I had never heard that before, ever.

       [Trial court]: Right. And I tend to believe that, sir. That there’s
       nothing in the file to show that you were advised of this obligation
       and so I imagine years later when you were released from prison
       on some totally separate matter, when they advised you that you
       needed to do this, it was shocking to you.

Tr. 9. The trial court stated its intention to order Thompson to follow the applicable

requirements and then notified him of the relevant conditions. Tr. 9-11, 18-21.

       {¶7} After this limited resentencing hearing, the trial court issued a judgment

entry on May 15, 2020 that included the following statement:

       Based upon the record, the original sentencing judge did not
       inform [Thompson] of his registration obligations. [Another]
       Former Judge * * * also addressed this case and also failed to
       address this issue.


                                         -4-
Case No. 9-20-19


Doc. 30. The trial court concluded this judgment entry by ordering Thompson to

register in compliance with R.C. 2950.01, et seq. Doc. 30.

                                Assignment of Error

       {¶8} The appellant filed his notice of appeal on June 11, 2020. Doc. 31. On

appeal, Thompson raises the following assignment of error:

       The trial court erred when it ordered the defendant to register as
       a Tier II Sex Offender six years after his sentence terminated.

Thompson argues that the trial court did not have jurisdiction to impose the

requirements of R.C. 2950.01, et seq., after his sentence had been completely served

and terminated. See Doc. 30.

                                   Legal Standard

       {¶9} “Jurisdiction is a prerequisite to a valid judgment.” State ex rel. Post v.

Speck, 185 Ohio App.3d 828, 2010-Ohio-105, 925 N.E.2d 1042, ¶ 10 (3d Dist.).

Appellate courts apply a de novo standard of review when determining whether a

trial court had jurisdiction to render a decision. State v. Stuber, 3d Dist. Allen No.

1-17-38, 2018-Ohio-2809, ¶ 13. “De novo review is independent, without deference

to the lower court’s decision.” State v. Hudson, 2013-Ohio-647, 986 N.E.2d 1128,

¶ 27 (3d Dist.).

                                   Legal Analysis

       {¶10} In State v. Holdcroft, the Ohio Supreme Court “consider[ed] when a

trial court has the authority to correct a sentence.” State v. Holdcroft, 137 Ohio


                                         -5-
Case No. 9-20-19


St.3d 526, 2013-Ohio-5014, 1 N.E.3d 382, ¶ 1, reversed in part by State v. Harper,

160 Ohio St.3d 480, 2020-Ohio-2913, 159 N.E.3d 248, ¶ 43. See State v. Hudson,

161 Ohio St.3d 166, 2020-Ohio-3849, 161 N.E.2d 608, ¶ 12 (acknowledging the

reversal of Holdcroft). The trial court had “fail[ed] to properly impose statutorily

mandated postrelease control as part of [the] defendant’s sentence * * *.” Holdcroft

at ¶ 7. After the defendant had completed the prison term for the offense that carried

this postrelease control sanction, the trial court held a resentencing hearing “to

correct its errors related to postrelease control.” Id. at ¶ 3.

       {¶11} In Holdcroft, the Ohio Supreme Court announced three guiding

principles for its determination:

       First, when a sentence is subject to direct review, it may be
       modified; second, when the prison-sanction portion of a sentence
       that also includes a void sanction has not been completely served,
       the void sanction may be modified; and third, when the entirety
       of a prison sanction has been served, the defendant’s expectation
       in finality in his sentence becomes paramount, and his sentence
       for that crime may no longer be modified.

Holdcroft at ¶ 18. In other words, after sentencing, “either the defendant or the state

may challenge any aspect of a sentence so long as a timely appeal is filed.” Id.

After “the time for filing an appeal has run, Ohio courts are limited to correcting a

void sanction,” even though other challenges to the sentence may be barred by res

judicata. Id. But after “the prison-sanction portion of a sentence for a crime has

been fully served,” a trial court has no authority to “further modify[] the sentence

for that crime in any way.” Id.

                                           -6-
Case No. 9-20-19


       {¶12} Importantly, the Ohio Supreme Court based its second and third

principles on different foundations. The

       sanction-correction rule is based on principles of res judicata—
       while a void sanction may be modified, a valid sanction generally
       cannot. [State v.] Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238, 942
       N.E.2d 332, at ¶ 17 [(reversed by Harper, supra)]. But once a valid
       prison sanction has been served, it is no longer res judicata that
       acts as a bar to modification; rather, the court has lost jurisdiction
       to modify the sentence.

(Emphasis sic.) Holdcroft at ¶ 14. The Ohio Supreme Court then concluded that

       [n]either this court’s jurisprudence nor Ohio’s criminal-
       sentencing statutes allow a trial court to resentence a defendant
       for an offense when the defendant has already completed the
       prison sanction for that offense. It is irrelevant whether the
       defendant is still in prison for other offenses.

Id. at ¶ 19. Since the trial court had resentenced the defendant after he had

completed the relevant prison sentence, the Ohio Supreme Court ordered the trial

court “to vacate the imposition of postrelease control * * *.” Id.

       {¶13} In State v. Harper, the Ohio Supreme Court “realigned [its]

jurisprudence with the traditional understanding of void and voidable sentences.”

Harper, supra, at ¶ 43. Previously,

       [i]n cases in which the trial court inadvertently failed to properly
       impose postrelease control in the sentence, [the Supreme Court]
       provided a remedy by holding that the failure rendered the
       sentence—or part of the sentence—void and subject to correction
       at any time before the expiration of the original sentence.

Id. at ¶ 2. The Supreme Court then returned to the traditional rule governing void

and voidable sentences:

                                         -7-
Case No. 9-20-19


       [A] void judgment is one entered by a court lacking subject-
       matter jurisdiction over the case or personal jurisdiction over the
       parties. See Harper, 160 Ohio St.3d 480, 2020-Ohio-2913, 159
       N.E.3d 248, at ¶ 4; State v. Perry, 10 Ohio St.2d 175, 178, 226
       N.E.2d 104 (1967); Ex parte Shaw, 7 Ohio St. 81, 82 (1857);
       Sheldon’s Lessee v. Newton, 3 Ohio St. 494, 499 (1854). When a
       case is within a court’s subject-matter jurisdiction and the parties
       are properly before the court, any error in the exercise of its
       jurisdiction renders the court’s judgment voidable, not void.
       Harper at ¶ 26; Pratts v. Hurley, 102 Ohio St.3d 81, 2004-Ohio-
       1980, 806 N.E.2d 992, ¶ 12. In general, a voidable judgment may
       be set aside only if successfully challenged on direct appeal.
       Harper at ¶ 26.

Hudson, supra, ¶ 11. Thus, in Harper, the Ohio Supreme Court overturned the

foundations of the second principle announced in Holdcroft: “when the prison-

sanction portion of a sentence that also includes a void sanction has not been

completely served, the void sanction may be modified * * *.” Holdcroft, supra, at

¶ 18. This second principle did not survive the Ohio Supreme Court’s decision in

Harper. Harper, supra, at ¶ 4. See Hudson, supra, at ¶ 12.

       {¶14} However, after reviewing Harper and its progeny, we conclude that

this line of cases has not altered the foundations of the third principle announced in

Holdcroft: once a defendant has completed his or her sentence, a trial court does not

have jurisdiction to resentence that defendant. Holdcroft, supra, at ¶ 14, 18. Harper

affected the ability of trial courts to resentence a defendant before his or her sentence

has been completed. Harper, supra, at ¶ 42-43. But Harper does not appear to

affect the jurisdictional limitations on a trial court’s ability to resentence a defendant



                                           -8-
Case No. 9-20-19


after his or her sentence has been completed. See State v. Ingels, 1st Dist. Hamilton

Nos. C-180469, C-180470, C-180471, 2020-Ohio-4367, ¶ 10.

       {¶15} Further, we also note that the third principle in Holdcroft is consistent

with the reasons that the Ohio Supreme Court gave for overturning the second

principle in Holdcroft. In State v. Henderson, the Ohio Supreme Court stated that

the reason for the jurisprudential realignment in Harper was to “restore

predictability and finality to trial-court judgments and criminal sentences.” State v.

Henderson, 2020-Ohio-4784, --- N.E.3d ---, ¶ 33. The third principle recognizes a

jurisdictional limitation on the ability of a trial court to resentence a defendant after

a sentence has been completed. This limitation protects the “predictability and

finality” of “trial-court judgments and criminal sentences.” Id. For these reasons,

we will follow the third principle from Holdcroft.

       {¶16} Turning to the facts of the case before this Court, the trial court held a

sua sponte resentencing hearing over six years after the trial court had released

Thompson “wholly, fully, and completely” from his community control sanction.

Doc. 24, 27. While Holdcroft and Harper address the issue of postrelease control,

the third principle of Holdcroft has been applied in the context of the registration

requirements of R.C. 2950.01, et seq. State v. Rucker, 1st Dist. Hamilton No. C-

180606, 2019-Ohio-4490, ¶ 18; State v. Spicer, 5th Dist. Perry No. 2021-Ohio-386,

¶ 9, 18; State v. Metcalf, 2016-Ohio-4923, 68 N.E.3d 371, ¶ 19 (12th Dist.); State v.

Halsey, 2016-Ohio-7990, 74 N.E.3d 915, ¶ 31-33 (12th Dist.). Since Thompson

                                          -9-
Case No. 9-20-19


had completed his sentence in full, the trial court lacked jurisdiction to resentence

him. Holdcroft, supra, at ¶ 14, 18-19. See State v. Hilliard, 5th Richland No.

15CA16, 2015-Ohio-5324, ¶ 42. As such, his sole assignment of error is sustained.

                                     Conclusion

       {¶17} Having found error prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Marion County Court of Common Pleas

is reversed. Further, the judgment entry resentencing Thompson must be vacated.

This cause of action is remanded to the trial court for further proceedings consistent

with this decision.

                                                               Judgment Reversed,
                                                              And Cause Remanded

ZIMMERMAN and SHAW, J.J., concur.

/hls




                                        -10-